       Case 1:21-cv-02407-TWT-RDC Document 1 Filed 06/11/21 Page 1 of 6




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

                                                        Case No.
DAMIAN HIBBERT,
                              Plaintiff,
                                                        COMPLAINT FOR VIOLATIONS OF
       vs.
                                                        THE FAIR CREDIT REPORTING ACT


ALLY FINANCIAL INC.,
                              Defendant.                DEMAND FOR JURY TRIAL


       Plaintiff Damian Hibbert (“Plaintiff”) brings this action against defendant Ally Financial

Inc. (“Ally Financial” or “Defendant”), and alleges, based upon Plaintiff’s personal knowledge,

the investigation of counsel, and information and belief, as follows:

                                   NATURE OF THE ACTION

       1.      This is an action to recover damages for violations of the Fair Credit Reporting Act,

15 U.S.C. § 1681, et seq. (“FCRA”).

       2.      Defendant has been reporting inaccurate payment status information about

Plaintiff’s Ally Financial account. Specifically, although the account was closed with a $0 balance,

Defendant continued to report that the current payment status of the account was 30-59 days late.

Although Plaintiff disputed the reporting in writing, Defendant failed to correct the reporting.

       3.      Plaintiff has been forced to deal with the aggravation and humiliation of a poor

credit score. Accordingly, Plaintiff is entitled to damages.

                                            PARTIES

       4.      Plaintiff resides in College Park, Georgia, and qualifies as a “consumer” as defined

and protected by the FCRA. Plaintiff is an individual, not an entity.



                                                 1
       Case 1:21-cv-02407-TWT-RDC Document 1 Filed 06/11/21 Page 2 of 6




       5.      Defendant Ally Financial is a foreign corporation that regularly conducts business

in this District. Ally Financial qualifies as a “furnisher” of credit information under the FCRA.

                                JURISDICTION AND VENUE

       6.      The claims asserted in this complaint arise under § 1681s-2(b) of the FCRA. This

Court has jurisdiction over the subject matter of this action under 28 U.S.C. § 1331 and 15 U.S.C.

§ 1681p.

       7.      Venue is proper in this District under 28 U.S.C. § 1391(b).

                               SUBSTANTIVE ALLEGATIONS

       A.      The FCRA

       8.      The FCRA is a federal statute designed to protect consumers from the harmful

effects of inaccurate information contained in their consumer credit reports. Thus, Congress

enshrined the principles of “fair and accurate credit reporting” and the “need to ensure that

consumer reporting agencies exercise their grave responsibilities with fairness” in the very first

provision of the FCRA. See 15 U.S.C. § 1681.

       9.      To that end, the FCRA imposes the following twin duties on consumer reporting

agencies (“credit bureaus”): (i) credit bureaus must devise and implement reasonable procedures

to ensure the “maximum possible accuracy” of information contained in consumer reports; and

(ii) credit bureaus must reinvestigate the facts and circumstances surrounding a consumer’s dispute

and timely correct any inaccuracies.

       10.     Credit bureaus must immediately notify a furnisher if a consumer disputes the

accuracy of information reported by that furnisher. Section 1681s-2(b) requires a furnisher, upon

receiving a consumer’s dispute, to conduct an investigation, mark the accounts as disputed, and

update the reporting if necessary.



                                                2
       Case 1:21-cv-02407-TWT-RDC Document 1 Filed 06/11/21 Page 3 of 6




        11.    Plaintiff has a legally protected interest in Defendant fulfilling duties under the

FCRA.

        B.     Defendant Willfully Violated the FCRA and Harmed Plaintiff

        12.    Defendant has been reporting inaccurate payment status information about

Plaintiff’s Ally Financial account.

        13.    Specifically, although the account was closed and had a $0 balance, Defendant

reported that the payment status of the account was 30-59 days late.

        14.    The reporting of a derogatory payment status on an account that is paid and closed

is inconsistent with the industry standard.

        15.    The payment status field is specifically designed to reflect the current status of the

account. Thus, credit scoring algorithms specifically take this field into account when calculating

and generating a credit score.

        16.    As a result, when a late status is reported in the pay status field, even where the

account has a zero balance or zero monthly obligation, the credit scoring algorithm calculates the

negative status as an active delinquency.

        17.    This causes the credit score generated to be lower than it would be if the pay status

was reported as closed, consistent with industry standard.

        18.    A lower credit score hurts a consumer’s creditworthiness because lenders have

different tiers of risk. A consumer with a lower credit score will often be placed into a lower tier.

Thus, Plaintiff’s creditors and prospective creditors are misled as a result of a lower credit score

caused by Ally Financial’s erroneous payment status because the creditors make their credit

lending decisions based substantially on the credit scores generated by the credit reporting

agencies.



                                                 3
       Case 1:21-cv-02407-TWT-RDC Document 1 Filed 06/11/21 Page 4 of 6




       19.      To address the incorrect status, which was artificially lowering Plaintiff’s credit

score, on January 22, 2020, Plaintiff disputed the reporting by submitting a written dispute through

Trans Union’s FCRA compliance department. The dispute explained that it was inaccurate to

report a current delinquency in the Payment Status field because the account was paid and closed.

       20.      Trans Union, as required by federal statute, notified Ally Financial of Plaintiff’s

dispute.

       21.      The receipt of the dispute triggered Defendant’s obligation to conduct an

investigation, mark the account as disputed, and correct the misleading reporting.

       22.      Defendant, however, failed to conduct an investigation, failed to mark the account

as disputed, and failed to correct the misleading reporting.

       23.      Plaintiff suffered actual damages in the form of lost credit opportunities, harm to

credit reputation and credit score, and emotional distress.

       24.      Accordingly, Plaintiff is entitled to damages.

                                       CAUSES OF ACTION

                                              COUNT I

           Against Ally Financial for Violations of the FCRA, 15 U.S.C. § 1681s-2(b)

       25.      Plaintiff repeats and realleges the foregoing allegations if set forth in full herein.

       26.      Upon receiving notice of a dispute from a credit reporting agency, furnishers are

required to conduct an investigation and correct the misleading information as necessary, as

follows:

                After receiving notice pursuant to 15 U.S.C. § 1681i(a)(2) of a
                dispute with regard to the completeness or accuracy of any
                information provided by a person to a consumer reporting agency,
                the person shall
                (A)     conduct an investigation with respect to disputed
                        information;

                                                   4
       Case 1:21-cv-02407-TWT-RDC Document 1 Filed 06/11/21 Page 5 of 6




               (B)     review all relevant information provided by the consumer
                       reporting agency pursuant to § 1681i(a)(2) of this title;
               (C)     report the results of the investigation to the consumer
                       reporting agency; [and]
               (D)     if the investigation finds that the information is incomplete
                       or inaccurate, report those results to all other consumer
                       reporting agencies to which the person furnished the
                       information…
                                          15 U.S.C. § 1681s-2(b) (emphasis added).

       27.     Defendant Ally Financial failed to conduct a timely and reasonable investigation of

Plaintiff’s dispute after receiving notice thereof from Trans Union.

       28.     Defendant Ally Financial willfully, intentionally, recklessly, and/or negligently

continued to report inaccurate information to Trans Union.

       29.     Instead of removing the inaccurate information, Defendant Ally Financial

improperly verified that the reporting was accurate.

       30.     As a result of Defendant Ally Financial’s misconduct, Plaintiff has suffered actual

damages in the form of harm to credit reputation and credit score, and emotional distress.

       31.     Defendant Ally Financial’s misconduct was a direct and proximate cause of

Plaintiff’s damages.

       32.     As a result of Defendant Ally Financial’s statutory violations, Plaintiff suffered

statutory and actual damages as described herein, and is entitled to recover statutory, actual, and

punitive damages under 15 U.S.C. §§ 1681n and 1681o.

                                     PRAYER FOR RELIEF
       WHEREFORE, Plaintiff demands a judgment:

       a)      awarding Plaintiff statutory money damages, actual damages and punitive

damages, including pre-judgment and post-judgment interest;

       b)      awarding attorney’s fees and costs, and other relief; and

                                                 5
      Case 1:21-cv-02407-TWT-RDC Document 1 Filed 06/11/21 Page 6 of 6




      c)     awarding such other relief as to this Court may seem just and proper.

                                       JURY DEMAND
      Plaintiff demands a trial by jury.

DATED: June 8 , 2021                       THE OAKS FIRM

                                           /s/ Misty Oaks Paxton
                                           MISTY OAKS PAXTON
                                           The Oaks Firm
                                           3895 Brookgreen Pt.
                                           Decatur, GA 30034
                                           Phone: 404-500-7861
                                           attyoaks@yahoo.com

                                           COHEN & MIZRAHI LLP
                                           EDWARD Y. KROUB
                                           300 Cadman Plaza West, 12th Floor
                                           Brooklyn, NY 11201
                                           Telephone: 929/575-4175
                                           Fax: 929/575-4195
                                           ekroub@cmlattorneys.com

                                           Attorneys for Plaintiff




                                              6
